.




    Honorable   James   M. Crane             Opinion No. O-6489
    District Attorney
    9th Judicial District                    Re:   Requirements    under Sec. 2,
    Conroe, Texas                                  Senate Bill No. 44, 49th Legis-
                                                   lature, as to eligibility of appli-
                                                   cants for appointment as Veterans
                                                   County Service Officer or Assist-
                                                   ant Veterans   County Service Of-
                                                   ficer.

    Dear   Sir:

                     We are in receipt of your rec~ent communication          request-
    ing an opinion from this department  on the above stated matter.          We quote
    from your letter as follows:

                       “1 am writing to you for an interpretation of the
             County Service Office Bill, ‘Senate Bill No. 44’. passed
             by the present Legislature.

                       “Section   2 of said Bill reads   as follows:

                       “Such Veterans    County Service Officer and/or
             Assistant   Veterans   County Service Officer shall, if so
             appointed, serve for the remainder      of the current county
             fiscal year during which they are appointed and thereafter
             shall be appointed for and serve for a term of two years,
             unless sooner removed for cause by the appointing authori-
             ty. Such Veterans     County Service Officer and such Assist-
             ant Veterans    County Service Officer shall be qualified by
             education and training for the duties of such office.       They
             shall be experienced    in the law. regulations   and rulings of
             the United States Veterans Administration       controlling   cases
             before them, and shall themselves      have served in the active,
             military,  naval or other armed forces or nurses corps of
             the United States during the Spanish American        War, World
             War I or World War 11, for a period of at least 4 months,
             and have been honorably discharged       from such services.
              Such persons shall have had at least two years’ experience
             as a Service Officer in a nationally recognized      veterans    or-
             ganization engaged in service work to veterans,        as defined
             by the United States Veterans Administration,       either as a
              Post, State, Department,    or National Service Officer, which
Hon.   James     M. Crane,     page 2 (O-6489)




         shall be evidenced by a statement of qualifications      filed
         by the individual seeking appointment,     with the County
         Commissioners      Court, upon forms supplied by the Vet-
         erans State Service Officer of the State of Texas, which
         shall be certified to by the State Commander       of the vet-
         erans organization    to which such applicant shall belong,
         or shall have had one year’s experience      as a County Ser-
         vice Officer or Assistant    County Service Officer, or shall
         have been given a certificate    by the Veterans State Ser-
         vice Officer, who is hereby authorized to prescribe        the
         training and qualifications   required for the issuance     of
         such certificate.   A statement showing that applicant pos-
         sesses one or more of the above qualifications,       accom-
         panied by supporting certificate,    shall be filed with the
         County Commissioners       Court at or before the time said
         appointments    are made, and the filing thereof shall be a
         condition precedent to such appointment.

                   “Would an applicant for the position of Veterans
         County Service Officer or Assistant    Veterans County Ser-
         vice Officer be qualified to serve in either of these posi-
         tions who possessed    the following qualifications:

                  “1. Volunteered for military service during the
         Spanish American  War and rejected because he was under
         weight.

                   “2. Was accepted into the military service two
         weeks after the conclusion   of the Spanish American War
         and served three years in the regular army of the United
         States, two yrs. in Philippines.

                     “3.     Honorably   discharged   from     the military     ser-
         vice.

                     “4.     Is now receiving    a Veteran’s    pension.

                      “5. Has served as a member of the Local                 Se-
         lective    Service Board for approximately 4; years.

                      “Although this Section sets forth that an applicant
         for these positions must have served in the active military
         naval or other armed forces of the United States during the
         Spanish American       War, World War I, or World War II, for
         a period of at least 4 months, the Section further sets forth
         that the applicant may receive a certificate     by the Veterans
         State Service Officer who is authorized to prescribe       the
         training and qualifications    required for the issuance of such
         certificate.
Hon.   James     M. Crane,   page 3 (O-6489)




                   “Kindly state whether or not an applicant who
         possesses   the above qualifications   would be eligible to
         serve in either of the aforementioned     positions, provided
         he could furnish satisfactory    evidence of his competency
         to the Veterans State Service Officer.”

                   After carefully  considering  all of the provisions   of Sec-
tion 2 of Senate Bill No. 44. passed by the 49th Legislature       of Texas, it
is our opinion that said Section prescribes     three general requirements
as to eligibility for appointment to the position of Veterans      County Ser-
vice Officer or Assistant    Veterans County Service Officer,      namely:   (1)
training and experience,    (2) service in the armed forces of the United
States during specific periods and for a specified length of time, and (3)
honorable discharge     from such service.

                  We think that a reasonable     construction    of the language
in the last sentence of Section 2 of said Act, “A statement showing that
applicant possesses    one or more of the above qualifications,       accompanied
by supporting certificate,    shall be filed with the county commissioners’
court. . .“, would indicate that “‘above qualificationR     refer to those quali-
fications as to experience    and training outlined in the preceding sentence
of said Section.   Thus, it is our opinion that the applicant may comply with
the prerequisites   as to training for the duties of the office, or experience
in the law and rulings in the United States Veterans Administration          con-
trolling cases coming before them, by filing with the Commissioners’
Court a statement,    accompanied    by supporting certificate,     showing that
said applicant possesses     one or more of the following qualifications      with
respect to experience    and training:

                   (1) ” . . . At least two years experience       as a
         service officer in a nationally recognized    veterans     organ-
         ization engaged in service work to veterans,        as defined by
         the United States Veterans Administration,       either as Post,
         State, Department,    or National Service Officer, which shall
         be evidenced by statement of qualifications      filed by the in-
         dividual seeking appointment,     with the county commissioners’
         court, upon forms supplied by the Veterans        State Service Of-
         ficer of the State of Texas, which shall be certified to by the
         State Commander      of the Veterans  Organization     to which said
         applicant shall belong,”

                     (2) “One year’s experience    as a county   service   of-
         ficer    or assistant county service officer,”

                   (3) Uo..     Shall have been given a certificate by the
         Veterans State Service Officer. who is hereby authorized to
         prescribe   the training and qualifications required for the is-
         suance of such certificate.”
Hon. James       M. Crane,   page 4 (O-6489)



                   As to the requirements    concerning military        service   and
honorable   discharge,  we find the following language:

                      “They . . . shall themselves have served in the
        active     military, naval or other armed forces or nurses
        corps     of the United States during the Spanish American
        War,     World War I or World War II, for a period of at
        least    four months, and have been honorably discharged
        from     such services.”

                   It is our opinion that the instant Act requires   that an ap-
plicant not only possess     one or more of the prerequisites   as to training
and experience    but, in addition, he must have the required service in the
armed forces during the prescribed       periods of time and for the minimum
length of service.     Also, he must have been honorab’ly discharged     from
such service.

                  In view of the foregoing and in view of the facts submitted,
it is our opinion that an applicant, although possessing   all of the qualifica-
tions outlined in your letter, but who has not served in the active military,
naval or armed forces during the Spanish American        War, World War I,
or World War 11 for a period of at least four months, would not be eligible
for the position of Veterans County Service Officer or Assistant      Veterans
County Service Officer.

                     We trust that the foregoing    fully answers    your inquiries.

                                          Yours    very   truly,

                                          ATTORNEYGENERALOF                TEXAS


                                          By /s/    J. A. Ellis
                                          J. A. Ellis
                                          Assistant

JAE:LJ/cm

APPROVED         MAR 31.     1945

/s/ Carlos C. Ashley
FIRST ASSISTANT
ATTORNEYGENERAL                                                     APPROVED
                                                                      Opinion
                                                                    Committee

                                                                    By /s/  BWB
                                                                      Chairman